Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 09/21/22. Claims 1-26 are pending in this application. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the first position".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, 18-20 and 24-26 are rejected under 35 U.S.C. §103 as being unpatentable over DeMaioribus (US 20180323105 A1) and further in view of Yang (US 20190131193 A1).
Regarding claim 1, DeMaioribus , is directed towards a method for dicing a wafer comprising: scribing perforations in a wafer(see figs 5c-5e, 502 a/b); adhering the wafer to a top surface of a dicing tape (502 on 504); and applying a downward force on a periphery of the dicing tape, wherein the downward force causes a bottom surface of the dicing tape to deform around a contour of a dome-shaped chuck (see fig 5a/b), breaking the perforations in the wafer (see fig 5c, disclosing providing downward force on ). Further, para [0018] discloses scored wafer substrates and Yang further discloses that the perforations happen prior to adhesion, see fig 11c-11e and paras [0062]-[0064].
DeMaioribus and Yang are in the same or similar fields of endeavor. It would have been obvious to combine DeMaioribus and Yang. DeMaioribus and Yang may be combined by forming the device of Demaioribus in accordance with Yang, with laser perforations prior to adhesion, as taught in Yang. One having ordinary skill in the art would be motivated to combine DeMaioribus and Yang in order to improve the efficiency of the dicing process (see para [0069]).  
Regarding claim 2, DeMaioribus and Yang disclose the method of claim 1, wherein the dicing tape is affixed to a flex frame (see fig 5f/g, 502, a/b on 504).
Regarding claim 3, DeMaioribus  and Yang disclose the method of claim 1, wherein the scribing is executed by a laser that lases the wafer in two dimensions (see para [0006] describing lasing).
Regarding claim 4, DeMaioribus and Yang disclose the method of claim 1, further comprising returning the dicing tape to the first position after the application of the downward force.
Regarding claim 5, DeMaioribus   discloses the method of claim 1, wherein the flex frame has a circular shape (see fig 5c, disclosing circular shape).
Regarding claim 6, DeMaioribus  and Yang discloses the method of claim 1, wherein the wafer comprises a plurality of dies for integrated circuit (1C) chips, wherein the plurality of dies are separated the perforations in the wafer (see 502 a/b figs 5c-5e).
Regarding claim 7, DeMaioribus and Yang disclose the method of claim 1, wherein the dicing tape is formed of an elastic material (see para [0051] describing stretching 504).
Regarding claim 8, DeMaioribus and Yang disclose the method of claim 1, wherein the dome-shaped chuck has a diameter larger than a largest dimension of the wafer and the diameter of the dome-shaped chuck Is less than an inner diameter of the flex frame (see fig 4, and para [0049] disclosing dimensions).
Regarding claim 9, DeMaioribus and Yang disclose a method for forming an integrated circuit (1C) chip, the method comprising: adhering a wafer to dicing tape (502 on 504, see 5c, 5e), the wafer comprising: a given die forming a discrete circuit; and a plurality of perforations (a/b), wherein the given die is circumscribed by a set of the plurality of perforations of the wafer(see 508, para[0080]); applying transverse forces to a surface of the dicing tape opposite the wafer that cause the plurality of perforations in the wafer to break; and packaging the given die of the plurality of dies in an 1C chip (see fig 5c-5e).
Yang further discloses that the perforations happen prior to adhesion, see fig 11c-11e and paras [0062]-[0064].
DeMaioribus and Yang are in the same or similar fields of endeavor. It would have been obvious to combine DeMaioribus and Yang. DeMaioribus and Yang may be combined by forming the device of Demaioribus in accordance with Yang, with laser perforations prior to adhesion, as taught in Yang. One having ordinary skill in the art would be motivated to combine DeMaioribus and Yang in order to improve the efficiency of the dicing process (see para [0069]).  
Regarding claim 10, DeMaioribus and Yang disclose the method of claim 9, wherein the transverse forces induce non-uniform lateral forces across a thickness of the wafer (see para [0056] disclosing transverse forces).
Regarding claim 12, DeMaioribus and Yang disclose the method of claim 9, wherein the plurality of perforations are formed with a lasing process (see para [0006] disclosing Lasing).
Regarding claim 13, DeMaioribus and Yang disclose the method of claim 9, wherein the traverse forces result in application of more lateral force to a top region of the dies than to the bottom region. (see fig. 5c-5z and para[0054], [0055]).
Regarding claim 14, DeMaioribus and Yang disclose method for forming a plurality of integrated circuit (1C) chips (502), the method comprising: adhering a wafer comprising perforations between dies of the wafer to a dicing tape; (see figs 5c-5e, 502 on 504); applying traverse forces to a surface of the dicing tape opposite the wafer  that cause the perforations in the wafer to break  (see 5c, 508, 5e, a/b); and packaging the dies of the wafer in integrated circuit (1C) chips (see a/b, 5c, 5e, para [0061] describing post-singulation). Further, this office action notes that 
Yang further discloses that the perforations happen prior to adhesion, see fig 11c-11e and paras [0062]-[0064].
DeMaioribus and Yang are in the same or similar fields of endeavor. It would have been obvious to combine DeMaioribus and Yang. DeMaioribus and Yang may be combined by forming the device of Demaioribus in accordance with Yang, with laser perforations prior to adhesion, as taught in Yang. One having ordinary skill in the art would be motivated to combine DeMaioribus and Yang in order to improve the efficiency of the dicing process (see para [0069]).  
Regarding claim 15, DeMaioribus and Yang disclose the method of claim 14, wherein the transverse forces induce non-uniform lateral forces across a thickness of the wafer (see para [0056] describing non-uniform tension).
Regarding claim 16, DeMaioribus and Yang disclose the method of claim 14, wherein the breaking of the perforations causes the dies of the wafer to separate (see fig 5c-5e).
Regarding claim 18, DeMaioribus and Yang disclose the method of claim 14, wherein the perforations are formed with a lasing process (see para [0006] disclosing lasing).
Regarding claim 19, DeMaioribus and Yang disclose the method of claim 14, wherein the wafer Is formed of silicon (see para [0006] disclosing silicon).
Regarding claim 20, DeMaioribus and Yang disclose the method of claim 14, wherein traverse forces result in application of more lateral force to atop region of the dies than to a bottom region (see fig 5c-5e and para [0054], [0056] disclosing lateral and traverse forces).
Regarding claim 24, DeMaioribus and Yang disclose the method of Claim 1, wherein individual dies are removable from the dicing tape after the downward force on a periphery of the dicing tape is withdrawn (see fig 11e of Yang disclosing removable dies).
Regarding claim 25, DeMaioribus and Yang disclose the method of Claim 9, wherein the plurality of dies are removable from the dicing tape after the transverse forces applied to the surface of the dicing tape are withdrawn(see fig 11e of Yang disclosing removable dies).
Regarding claim 26, DeMaioribus and Yang disclose the method of Claim 14, wherein the plurality of dies are removable from the dicing tape after the transverse forces applied to the surface of the dicing tape are withdrawn(see fig 11e of Yang disclosing removable dies).

Claims 11 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over DeMaioribus, Yang and further in view of James (US 20180233410 A1).
Regarding claim 11, DeMaioribus and Yang disclose the method of claim 9, but does not disclose wherein the wafer has a monocrystalline structure and the plurality of perforations have a polycrystalline structure. However, James at least at para [0005] discloses wherein the wafer has a monocrystalline structure and the plurality of perforations have a polycrystalline structure. 
DeMaioribus  and James are in the same or similar fields of endeavor. It would have been obvious to combine DeMaioribus  and James. DeMaioribus  and James may be combined by forming the perforations of DeMaioribus  in accordance with James in order to facilitate separation, see para [0005] of James.
Regarding claim 17, DeMaioribus and Yang disclose the method of claim 14, but does not disclose wherein the wafer has a monocrystalline structure and the plurality of perforations have a polycrystalline structure. However, James at least at para [0005] discloses wherein the wafer has a monocrystalline structure and the plurality of perforations have a polycrystalline structure. 
DeMaioribus  and James are in the same or similar fields of endeavor. It would have been obvious to combine DeMaioribus  and James. DeMaioribus  and James may be combined by forming the perforations of DeMaioribus  in accordance with James in order to facilitate separation, see para [0005] of James.
Claim 21, 22 and 23 are rejected under 35 U.S.C. §103 as being unpatentable over DeMaioribus, Yang and further in view of Clawson(US 20080305616 A1).
Regarding claim 21, DeMaioribus and Yang disclose the method of Claim 1, and Clawson further discloses wherein the scribing perforations in a wafer is performed after the wafer has undergone backgrind processing to reduce a thickness of the wafer (see figs 4-6, see para [0031]).
Demaioribus, Yang and Clawson are in the same or similar fields of endeavor. It would have been obvious to combine  Demaioribus, Yang and Clawson. Demaioribus, Yang and Clawson may be combined by forming the device of Demaioribus and Yang in accordance with Clawson to thin the substrate prior to singulation/perforation. One having ordinary skill in the art would be motivated to combine Demaioribus, Yang and Clawson in order to facilitate singulation, (see figs 4-6, see para [0031]).
Regarding claim 22, DeMaioribus and Yang  disclose the method of Claim 9, Clawson further discloses wherein the perforations are scribed in a wafer after the wafer has undergone backgrind processing to reduce a thickness of the wafer. Demaioribus, Yang and Clawson are in the same or similar fields of endeavor. It would have been obvious to combine  Demaioribus, Yang and Clawson. Demaioribus, Yang and Clawson may be combined by forming the device of Demaioribus and Yang in accordance with Clawson to thin the substrate prior to singulation/perforation. One having ordinary skill in the art would be motivated to combine Demaioribus, Yang and Clawson in order to facilitate singulation, (see figs 4-6, see para [0031]).
Regarding claim 23, DeMaioribus and Yang disclose the method of Claim 14, Clemson further discloses wherein the perforations are scribed in a wafer after the wafer has undergone backgrind processing to reduce a thickness of the wafer. Demaioribus, Yang and Clawson are in the same or similar fields of endeavor. It would have been obvious to combine  Demaioribus, Yang and Clawson. Demaioribus, Yang and Clawson may be combined by forming the device of Demaioribus and Yang in accordance with Clawson to thin the substrate prior to singulation/perforation. One having ordinary skill in the art would be motivated to combine Demaioribus, Yang and Clawson in order to facilitate singulation, (see figs 4-6, see para [0031]).

Response to Arguments
Regarding claims 1, 9 and 14, Applicants assert that the Yang reference does not disclose applicant’s broad 4-line independent claim,  asserting that the scoring happens after adhering a wafer. However, this office action calls attention to para [0064] clearly disclosing a scored wafer that is then adhered to a mechanism to separate. Thus, applicant’s assertions are not persuasive. Further, applicant asserts that the protection tape necessarily needs to be removed from an active side, apparently in an assertion that the references cannot be combined. However, this office action notes that Yang discusses different embodiments of chip separation in paras [0052]-[0064]. This office action notes that the permutations in application of adhesive in the order of scribing is elaborated in Yang and is thusly obvious to one having ordinary skill in the art. Thus, applicant’s assertions are not persuasive.
Claim 4 contains an informality, the phrase “”first position” lacks antecedent basis.  Appropriate correction is required.
Regarding related art, there is plenty of art disclosing the adhering scored substrates to be diced. (see Chin US 20050101109 A1, showing that a pre-scored wafer is transferred from chuck 7 to diaphragm 20). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813